   Case 1:19-cv-01145-MN Document 1 Filed 06/20/19 Page 1 of 13 PageID #: 1



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

SISVEL INTERNATIONAL S.A.,

                       Plaintiff,                     Civil Action No. ______________

       v.

XIRGO TECHNOLOGIES, LLC,                              JURY TRIAL DEMANDED

                       Defendant.


                       COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Sisvel International S.A. (“Sisvel” or “Plaintiff”), for its Complaint against

Defendant Xirgo Technologies, LLC (“Defendant”), alleges the following:

                                    NATURE OF THE ACTION

       1.      This is an action for patent infringement arising under the Patent Laws of the United

States, 35 U.S.C. § 1 et seq.

                                         THE PARTIES

       2.      Plaintiff is an entity organized under the laws of Luxembourg with a place of

business at 6, Avenue Marie Thérèse, 2132 Luxembourg, Grand Duchy of Luxembourg.

       3.      Founded in Italy in 1982, Sisvel is a world leader in fostering innovation and

managing intellectual property. Sisvel works with its partners offering a comprehensive approach

to patent licensing: from issuing initial calls for essential patents; facilitating discussions among

stakeholders; developing multiparty license agreements; executing and administering licenses; to

collecting and distributing royalties. At the same time, Sisvel actively promotes a culture of

respect and understanding of the intellectual property and innovation ecosystem through, for

example, its regular presence at the key consumer electronics trade fairs and intellectual property



                                                                                       Page 1 of 13
   Case 1:19-cv-01145-MN Document 1 Filed 06/20/19 Page 2 of 13 PageID #: 2



events, participation in policy discussions and conferences, as well as open dialogues with a

number of government bodies, standard-setting organizations and industry associations.

       4.      In early 2016, Sisvel initiated licensing activities in North America via its U.S.

subsidiary, Sisvel US Inc.

       5.      Upon information and belief, Defendant is a corporation organized and existing

under the laws of Delaware, with its principal place of business at 188 Camino Ruiz, Camarillo,

California 93012.

       6.      Defendant maintains a registered agent for service of process in Delaware at

Corporation Service Company, 251 Little Falls Drive, Wilmington, Delaware 19808. Upon

information and belief, Defendant sells and offers to sell products and services throughout the

United States, including in this judicial district, and introduces products and services that enter

into the stream of commerce and that incorporate infringing technology knowing that they would

be sold in this judicial district and elsewhere in the United States.

       7.      Defendant makes, uses, sells and offers for sale, provides, and causes to be used,

now and within the past six years XT2100 series, XT4500 series, XT4700 series, and XT4900

series (“Accused Instrumentalities”), among other such devices.

                                 JURISDICTION AND VENUE

       8.      This Court has jurisdiction over the subject matter jurisdiction of this case under

28 U.S.C. §§ 1331 (federal question) and 1338(a) (patent law – 35 U.S.C. § 101, et seq.).

       9.      This Court has personal jurisdiction over Defendant, because Defendant has

sufficient minimum contacts within the State of Delaware and this District, pursuant to due process

and/or the Del. Code. Ann. Tit. 3, § 3104, as Defendant has purposefully availed itself of the

privileges of conducting business in the State of Delaware by regularly conducting and soliciting

business within the State of Delaware and within this District, and because Plaintiff’s causes of


                                                                                      Page 2 of 13
   Case 1:19-cv-01145-MN Document 1 Filed 06/20/19 Page 3 of 13 PageID #: 3



action arise directly from Defendant’s business contacts and other activities in the State of

Delaware and this District. Further, this Court has personal jurisdiction over Defendant because

it is incorporated in the State of Delaware and have purposely availed itself of the privileges and

benefits of the laws of the State of Delaware.

       10.     Venue is proper in this judicial district under 28 U.S.C. § 1400(b) as Defendant is

incorporated in the State of Delaware.

                                         BACKGROUND

       11.     Plaintiff is the owner by assignment of a portfolio of patents, including the five

patents described in detail in the counts below (collectively, the “Asserted Patents”), that relate to

technology for cellular communications networks, including variations or generations of cellular

communication network technology such as, but not limited to 2G, and 3G.

       12.     Cellular communication network technology is used to provide data transmission

across mobile cellular networks.

       13.     U.S. Patent Nos. 6,529,561 (“the ’561 patent”), 7,433,698 (“the ’698 patent”),

8,364,196 (“the ’196 patent”), 7,751,803 (“the ’803 patent”), and 7,894,443 (“the ’443 patent”)

were assigned to Nokia Corporation either directly from the inventors or through mergers. In 2011

the ’561, ’698, ’196, ’803, and the ’443 patents were assigned to a trust by Nokia Corporation. On

April 10, 2012, Sisvel obtained ownership of the ’561, ’698, ’196, ’803, and the ’443 patents.

       14.     Sisvel is the rightful owner of the Asserted Patents and holds the entire right, title

and interest in the Asserted Patents.

               COUNT I – INFRINGEMENT OF U.S. PATENT NO. 6,529,561

       15.     The allegations set forth in the foregoing paragraphs 1 through 14 are incorporated

into this First Claim for Relief.




                                                                                        Page 3 of 13
   Case 1:19-cv-01145-MN Document 1 Filed 06/20/19 Page 4 of 13 PageID #: 4



       16.     On March 4, 2003, the ’561 patent, entitled “Data Transmission In Radio System”

was duly and legally issued by the United States Patent and Trademark Office from a patent

application filed on May 10, 2001, which claims priority to a PCT application filed on September

7, 2000, and further claims priority to a foreign patent application filed on September 10, 1999.

A true and correct copy of the ’561 patent is attached as Exhibit 1.

       17.     Plaintiff is the assignee and owner of the right, title and interest in and to the ʼ561

patent, including the right to assert all causes of action arising under said patents and the right to

any remedies for infringement of them.

       18.     Upon information and belief, Defendant has and continues to directly infringe at

least claim 10 of the ʼ561 patent by making, using, selling, importing, offering for sale, providing,

practicing, and causing the Accused Instrumentality that infringe the patented methods.

       19.     Upon information and belief, these Accused Instrumentality are used, marketed,

provided to, and/or used by or for the Defendant’s partners, clients, customers/subscribers and end

users across the country and in this District.

       20.     Upon information and belief, Defendant has induced and continues to induce others

to infringe at least claim 10 of the ’561 patent under 35 U.S.C. § 271(b) by, among other things,

and with specific intent or willful blindness, actively aiding and abetting others to infringe,

including, but not limited to Defendant’s partners, clients, customers/subscribers, and end users,

whose use of the Accused Instrumentality constitutes direct infringement of at least one claim of

the ’561 patent.

       21.     In particular, the Defendant’s actions that aid and abet others such as its partners,

customers/subscribers, clients, and end users to infringe include advertising and distributing the




                                                                                        Page 4 of 13
   Case 1:19-cv-01145-MN Document 1 Filed 06/20/19 Page 5 of 13 PageID #: 5



Accused Instrumentality and providing instruction materials, training, and services regarding the

Accused Instrumentality.

       22.     Upon information and belief, the Defendant is liable as a contributory infringer of

the ʼ561 patent under 35 U.S.C. § 271(c) by offering to sell, selling and importing into the United

States the Accused Instrumentality that infringe the patented methods, to be especially made or

adapted for use in an infringement of the ʼ561 patent. Each of the Accused Instrumentality is a

material component for use in practicing the ʼ561 patent and is specifically made and are not a

staple article of commerce suitable for substantial non-infringing use.

       23.     Defendant was made aware of the ʼ561 patent and its infringement thereof at least

as early as the date of filing of this Complaint.

       24.     Plaintiff has been harmed by Defendant’s infringing activities.

              COUNT II – INFRINGEMENT OF U.S. PATENT NO. 7,433,698

       25.     The allegations set forth in the foregoing paragraphs 1 through 24 are incorporated

into this Second Claim for Relief.

       26.     On October 7, 2008, the ’698 patent, entitled “Cell Reselection Signaling Method”

was duly and legally issued by the United States Patent and Trademark Office from Patent

Application No. 10/181,078, which is the U.S. National Stage Application of PCT application No.

PCT/FI01/00038, filed on January 17, 2001, which claims priority to a foreign patent application

filed on January 17, 2000. A true and correct copy of the ’698 patent is attached as Exhibit 2.

       27.     Plaintiff is the assignee and owner of the right, title and interest in and to the ʼ698

patent, including the right to assert all causes of action arising under said patents and the right to

any remedies for infringement of them.




                                                                                        Page 5 of 13
   Case 1:19-cv-01145-MN Document 1 Filed 06/20/19 Page 6 of 13 PageID #: 6



       28.     Upon information and belief, Defendant has and continues to directly infringe at

least claims 10 and/or 11 of the ʼ698 patent by making, using, selling, importing, offering for sale,

providing, practicing, and causing the Accused Instrumentality that infringe the patented methods.

       29.     Upon information and belief, these Accused Instrumentality are used, marketed,

provided to, and/or used by or for the Defendant’s partners, clients, customers/subscribers and end

users across the country and in this District.

       30.     Upon information and belief, Defendant has induced and continues to induce others

to infringe at least claims 10 and/or 11 of the ’698 patent under 35 U.S.C. § 271(b) by, among

other things, and with specific intent or willful blindness, actively aiding and abetting others to

infringe, including, but not limited to Defendant’s partners, clients, customers/subscribers, and end

users, whose use of the Accused Instrumentality constitutes direct infringement of at least one

claim of the ’698 patent.

       31.     In particular, the Defendant’s actions that aid and abet others such as its partners,

customers/subscribers, clients, and end users to infringe include advertising and distributing the

Accused Instrumentality and providing instruction materials, training, and services regarding the

Accused Instrumentality.

       32.     Upon information and belief, the Defendant is liable as a contributory infringer of

the ʼ698 patent under 35 U.S.C. § 271(c) by offering to sell, selling and importing into the United

States the Accused Instrumentality that infringe the patented methods, to be especially made or

adapted for use in an infringement of the ʼ698 patent. Each of the Accused Instrumentality is a

material component for use in practicing the ʼ698 patent and is specifically made and are not a

staple article of commerce suitable for substantial non-infringing use.




                                                                                       Page 6 of 13
   Case 1:19-cv-01145-MN Document 1 Filed 06/20/19 Page 7 of 13 PageID #: 7



         33.    Defendant was made aware of the ʼ698 patent and its infringement thereof at least

as early as the date of filing of this Complaint.

         34.    Plaintiff has been harmed by Defendant’s infringing activities.

               COUNT III – INFRINGEMENT OF U.S. PATENT NO. 8,364,196

         35.    The allegations set forth in the foregoing paragraphs 1 through 34 are incorporated

into this Third Claim for Relief.

         36.    On January 29, 2013, the ’196 patent, entitled “Cell Reselection Signaling Method”

was duly and legally issued by the United States Patent and Trademark Office from a patent

application filed on August 19, 2008 and claims priority a foreign patent application filed on

January 17, 2000. A true and correct copy of the ’196 patent is attached as Exhibit 3.

         37.    Plaintiff is the assignee and owner of the right, title and interest in and to the ʼ196

patent, including the right to assert all causes of action arising under said patents and the right to

any remedies for infringement of them.

         38.    Upon information and belief, Defendant has and continues to directly infringe at

least claims 1, 2, 14, 17 and/or 18 of the ʼ196 patent by making, using, selling, importing, offering

for sale, providing, practicing, and causing the Accused Instrumentality that infringe the patented

methods.

         39.    Upon information and belief, these Accused Instrumentality are used, marketed,

provided to, and/or used by or for the Defendant’s partners, clients, customers/subscribers and end

users across the country and in this District.

         40.    Upon information and belief, Defendant has induced and continues to induce others

to infringe at least claims 1, 2, 14, 17 and/or 18 of the ’196 patent under 35 U.S.C. § 271(b) by,

among other things, and with specific intent or willful blindness, actively aiding and abetting

others    to   infringe,   including,   but   not   limited   to   Defendant’s     partners,   clients,


                                                                                         Page 7 of 13
   Case 1:19-cv-01145-MN Document 1 Filed 06/20/19 Page 8 of 13 PageID #: 8



customers/subscribers, and end users, whose use of the Accused Instrumentality constitutes direct

infringement of at least one claim of the ’196 patent.

           41.    In particular, the Defendant’s actions that aid and abet others such as its partners,

customers/subscribers, clients, and end users to infringe include advertising and distributing the

Accused Instrumentality and providing instruction materials, training, and services regarding the

Accused Instrumentality.

           42.    Upon information and belief, the Defendant is liable as a contributory infringer of

the ʼ196 patent under 35 U.S.C. § 271(c) by offering to sell, selling and importing into the United

States the Accused Instrumentality that infringe the patented methods, to be especially made or

adapted for use in an infringement of the ʼ196 patent. Each of the Accused Instrumentality is a

material component for use in practicing the ʼ196 patent and is specifically made and are not a

staple article of commerce suitable for substantial non-infringing use.

           43.    Defendant was made aware of the ʼ196 patent and its infringement thereof at least

as early as the date of filing of this Complaint.

           44.    Defendant was also made aware of the ʼ196 patent and its infringement thereof on

by correspondence from Plaintiff on December 16, 2016.

           45.    Since December 16, 2016, Defendant’s infringement has been, and continues to be

willful.

           46.    Plaintiff has been harmed by Defendant’s infringing activities.

                 COUNT IV – INFRINGEMENT OF U.S. PATENT NO. 7,751,803

           47.    The allegations set forth in the foregoing paragraphs 1 through 46 are incorporated

into this Fourth Claim for Relief.

           48.    On July 6, 2010, the ’803 patent, entitled “Method and Arrangement For

Optimizing the Re-Establishment of Connections In a Cellular Radio System Supporting Real


                                                                                          Page 8 of 13
   Case 1:19-cv-01145-MN Document 1 Filed 06/20/19 Page 9 of 13 PageID #: 9



Time and Non-Real Time Communications” was duly and legally issued by the United States

Patent and Trademark Office from a patent application filed on February 22, 2001 and claims

priority to foreign patent applications filed on February 24, 2000 and March 24, 2000. A true and

correct copy of the ’803 patent is attached as Exhibit 4.

       49.     Plaintiff is the assignee and owner of the right, title and interest in and to the ʼ803

patent, including the right to assert all causes of action arising under said patents and the right to

any remedies for infringement of them.

       50.     Upon information and belief, Defendant has and continues to directly infringe at

least claim 17 of the ʼ803 patent by making, using, selling, importing, offering for sale, providing,

practicing, and causing the Accused Instrumentality that infringe the patented methods.

       51.     Upon information and belief, these Accused Instrumentality are used, marketed,

provided to, and/or used by or for the Defendant’s partners, clients, customers/subscribers and end

users across the country and in this District.

       52.     Upon information and belief, Defendant has induced and continue to induce others

to infringe at least claim 17 of the ’803 patent under 35 U.S.C. § 271(b) by, among other things,

and with specific intent or willful blindness, actively aiding and abetting others to infringe,

including, but not limited to Defendant’s partners, clients, customers/subscribers, and end users,

whose use of the Accused Instrumentality constitutes direct infringement of at least one claim of

the ’803 patent.

       53.     In particular, the Defendant’s actions that aid and abet others such as its partners,

customers/subscribers, clients, and end users to infringe include advertising and distributing the

Accused Instrumentality and providing instruction materials, training, and services regarding the

Accused Instrumentality.




                                                                                        Page 9 of 13
  Case 1:19-cv-01145-MN Document 1 Filed 06/20/19 Page 10 of 13 PageID #: 10



           54.   Upon information and belief, the Defendant is liable as a contributory infringer of

the ʼ803 patent under 35 U.S.C. § 271(c) by offering to sell, selling and importing into the United

States the Accused Instrumentality that infringe the patented methods, to be especially made or

adapted for use in an infringement of the ʼ803 patent. Each of the Accused Instrumentality is a

material component for use in practicing the ʼ803 patent and is specifically made and are not a

staple article of commerce suitable for substantial non-infringing use.

           55.   Defendant was made aware of the ʼ803 patent and its infringement thereof at least

as early as the date of filing of this Complaint.

           56.   Defendant was also made aware of the ʼ803 patent and its infringement thereof on

by correspondence from Plaintiff on December 16, 2016.

           57.   Since December 16, 2016, Defendant’s infringement has been, and continues to be

willful.

           58.   Plaintiff has been harmed by Defendant’s infringing activities.

                 COUNT V – INFRINGEMENT OF U.S. PATENT NO. 7,894,443

           59.   The allegations set forth in the foregoing paragraphs 1 through 58 are incorporated

into this Fifth Claim for Relief.

           60.   On February 22, 2011, the ’443 patent, entitled “Radio Link Control

Unacknowledged Mode Header Optimization” was duly and legally issued by the United States

Patent and Trademark Office from a patent application filed on August 23, 2006, and claims

priority to provisional patent application No. 60/710,193 filed on August 23, 2005. A true and

correct copy of the ’443 patent is attached as Exhibit 5.

           61.   Plaintiff is the assignee and owner of the right, title and interest in and to the ʼ443

patent, including the right to assert all causes of action arising under said patents and the right to

any remedies for infringement of them.


                                                                                         Page 10 of 13
  Case 1:19-cv-01145-MN Document 1 Filed 06/20/19 Page 11 of 13 PageID #: 11



       62.     Upon information and belief, Defendant has and continues to directly infringe at

least claim 16 of the ʼ443 patent by making, using, selling, importing, offering for sale, providing,

practicing, and causing the Accused Instrumentality that infringe the patented methods.

       63.     Upon information and belief, these Accused Instrumentality are used, marketed,

provided to, and/or used by or for the Defendant’s partners, clients, customers/subscribers and end

users across the country and in this District.

       64.     Upon information and belief, Defendant has induced and continues to induce others

to infringe at least claim 16 of the ’443 patent under 35 U.S.C. § 271(b) by, among other things,

and with specific intent or willful blindness, actively aiding and abetting others to infringe,

including, but not limited to Defendant’s partners, clients, customers/subscribers, and end users,

whose use of the Accused Instrumentality constitutes direct infringement of at least one claim of

the ’443 patent.

       65.     In particular, the Defendant’s actions that aid and abet others such as its partners,

customers/subscribers, clients, and end users to infringe include advertising and distributing the

Accused Instrumentality and providing instruction materials, training, and services regarding the

Accused Instrumentality.

       66.     Upon information and belief, the Defendant is liable as a contributory infringer of

the ʼ443 patent under 35 U.S.C. § 271(c) by offering to sell, selling and importing into the United

States the Accused Instrumentality that infringe the patented methods, to be especially made or

adapted for use in an infringement of the ʼ443 patent. Each of the Accused Instrumentality is a

material component for use in practicing the ʼ443 patent and is specifically made and are not a

staple article of commerce suitable for substantial non-infringing use.




                                                                                      Page 11 of 13
  Case 1:19-cv-01145-MN Document 1 Filed 06/20/19 Page 12 of 13 PageID #: 12



        67.     Defendant was made aware of the ʼ443 patent and its infringement thereof at least

as early as the date of filing of this Complaint.

        68.     Plaintiff has been harmed by Defendant’s infringing activities.

                                         JURY DEMAND

        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff demands a trial by

jury on all issues triable as such.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff demands judgment for itself and against Defendant as follows:

        A.      An adjudication that Defendant have infringed the ’561, ’698, ’196, ’803, and ’443

patents;

        B.      An award of damages to be paid by Defendant adequate to compensate Plaintiff for

Defendant’s past infringement of the ’561, ’698, ’196, ’803, and ’443 patents, and any continuing

or future infringement through the date such judgment is entered, including interest, costs,

expenses and an accounting of all infringing acts including, but not limited to, those acts not

presented at trial;

        C.      A declaration that this case is exceptional under 35 U.S.C. § 285, and an award of

Plaintiff’s reasonable attorneys’ fees; and

        D.      An award to Plaintiff of such further relief at law or in equity as the Court deems

just and proper.




                                                                                     Page 12 of 13
 Case 1:19-cv-01145-MN Document 1 Filed 06/20/19 Page 13 of 13 PageID #: 13




Dated: June 20, 2019              DEVLIN LAW FIRM LLC

                                  /s/ Timothy Devlin
                                  Timothy Devlin (No. 4241)
                                  tdevlin@devlinlawfirm.com
                                  1526 Gilpin Avenue
                                  Wilmington, Delaware 19806
                                  Telephone: (302) 449-9010
                                  Facsimile: (302) 353-4251

                                  Attorneys for Plaintiff
                                  SISVEL INTERNATIONAL S.A.




                                                                 Page 13 of 13
